Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, line 1, after “layers”, before “as”, insert "in sequence".
(2) In claim 5, line 1, after “layers”, before “as”, insert "in sequence".
(3) In claim 5, lines 7-8, after “materials,”, before “and”, and insert "wherein surface tension of each layer within the article is within about 5 dynes per centimeter of surface tension of layers of the article adjacent thereto,".
(4) In claim 24, line 2, after “the”, before “of”, delete “paint replacement film” and insert "article".
(5) Please cancel claims 26-27.
IN THE SPECIFICATION:
(1) On page 1 of the specification, after paragraph [0001], before “BACKGROUND OF THE INVENTION”, insert “[0001] This application is a continuation of U.S.  Patent Application Serial Number 12/529,712, filed September 3, 2009, now, U.S. Patent No. 10,035,932.”
(2) On page 1 of the specification, line 2, before “Paint Replacement”, delete “[0001]”.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lisa Griffith on 06/30/22.

It is noted that claims 24-25 are previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Kaminski et al. (US 2006/0046028) for the following reasons:
Kaminski et al. teaches an article comprising at least three distinct layers as follows: at least one adhesive layer (bonding agent 14); a pigmented layer (sheet 12); a polymer layer (barrier layer 20), wherein the article excluding the at least one adhesive layer has a calculated thickness of approximately 86 microns or less, and given that fluoropolymer materials are not required, the article is essentially free of fluoropolymer materials, and wherein each of the at least one adhesive layer, the pigmented layer, and the polymer layer is covalently bonded to at least one other layer within the article to form a paint replacement film therefrom.
However, Kaminski et al. fails to disclose the sequence of layers as now required in claims 1, 5, and 28. Further, Kaminski et al. does not explicitly disclose the surface tension of each layer being within about 5 dynes per centimeter as required in the claims 1, 5, and 28.
With respect to the double patenting rejection, in light of Applicant’s filing of a proper terminal disclaimer on 06/30/22, the rejection has been overcome.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 24-25, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 26-27, directed to the invention(s) of do not require all the limitations of an allowable product claim, and have NOT been rejoined. It is noted claims 26-27 have been cancelled.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 03/23/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 24-25 include all the limitations of allowable product claim 1, it is noted that present claims 24-25 are allowable over Kaminski et al. for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787